DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-17, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josias et al., (IL252602, published 7/31/2017).
	Josias et al. teaches “oral care compositions comprising a basic amino acid or salt thereof” (p. 1, para. [0001]).
	The compositions of Josias et al. includes anionic and nonionic surfactants, wherein the anionic surfactants include “the sodium salt of the monosulfated monoglyceride of hydrogenated coconut oil fatty acids such as sodium N- methyl N-cocoyl taurate”, which may be present “from 0.03% to 5% by weight”, as per claims 18-20  (p. 11, para. [0020]), and wherein nonionic surfactants may be present from “0.1% to 5%” (p. 12, para. [00020]), as per claims 18-20. 
	The prior art teaches a specific embodiment of an oral care composition comprising Sorbitol (orally acceptable vehicle), 13.860% Arginine-Bicarbonate basic amino acid salt; as per clms. 9-12), 1.5% sodium methyl cocoyl taurate (taurate surfactant of formula 1; as per clm. 2), 1.0% Poloxamer 407 (Pluronic) (nonionic surfactant), 10.0% Precipitated Calcium Carbonate, 25% Precipitated Calcium Carbonate High Absorption (abrasive; as per clms. 13-15) (p. 21, Table 1, 1.5% Taurarol & No MIT).
	This embodiment is substantially free of alkyl sulfate salts, as per claim 16.
	The ratio of nonionic surfactant to taurate surfactant is 1:1.5, which falls within the claimed range of 0.25:1 to 9:1
	Concerning claim 21, Josias et al. teaches, “The composition is further defined as a product which, during the normal course of usage, is not, the purposes of systemic administration of particular therapeutic agents, intentionally swallowed but is rather retained in the oral cavity for a time sufficient to contact substantially all of the dental surfaces and/or oral tissues for the purposes of oral activity” (p. 9, para. [00011]).
	The prior art is anticipatory insofar as it teaches an oral care composition comprising an orally acceptable vehicle, a taurate surfactant of formula (1), a basic amino acid, in free or salt form, and an abrasive.
	Since the prior art comprises every limitation of claim 1 it satisfies the limitation of claim 17 as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josias et al., (IL252602, published 7/31/2017) as applied to claims 1-4, 7-17, 21 above, and further in view of Kindel et al., (US 2013/0195773).
Josias et al., which is taught above, differs claim 5 insofar as it does not teach C6-C24 alkyl C6-C24 alkyl polygluycoside polygluycoside.
Kindel et al. teaches, dental care products, where “the oral and dental care products my comprise, in particular, surface-active substances, preferably, anionic and nonionic high-foam surfactants like the substances mentioned above, particularly, alkylether sulphate salts, alkyl polyglucosides and their mixtures” (p. 12, para. [0130]).



2) Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josias et al., (IL252602, published 7/31/2017) and Kindel et al., (US 2013/0195773) as applied to claims 1-5, 7-17, 21 above, and further in view of Nagata (US 2020/0046621, filed 10/17/2017).
The combination of Josias et al. and Kindel et al., which is taught above, differs from claims 18-20 insofar as it does not teach sodium lauroyl methyl taurate.
Nagata teaches suitable anionic surfactants for oral care compositions including “sodium lauroyl methyl taurate” (p. 5, para. [0055]).  The surfactants are useful for “retaining and spreading the composition close to the teeth surface while having a suitable viscidity or viscosity to effectively and efficiently exert the deposited stain-removing effect in the interprismatic space” (Id.)
The surfactants may be present “from 0.5 to 5 mass %” (Id at para. [0056]).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to use sodium lauroyl methyl taurate as the anionic surfactant in 

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb